        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 1 of 46




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


EZ MART 1, LLC, on behalf of itself
and all others similarly situated,

      Plaintiff,
                                               COMPLAINT-CLASS ACTION
v.                                              DEMAND FOR JURY TRIAL

COLONIAL PIPELINE COMPANY,

      Defendant.



      Plaintiff EZ Mart 1, LLC, individually and on behalf of all others similarly

situated (“Class Members”), brings this Class Action Complaint against Defendant

Colonial Pipeline Company and alleges, upon personal knowledge as to its own

actions and its counsels’ investigation, and upon information and belief as to all other

matters, as follows:

                              I. INTRODUCTION.

      1.     Plaintiff brings this class action against Defendant for its failure to

properly secure “the largest pipeline system for refined oil products in the U.S….

consisting of two tubes … 5,500 miles (8,850 km) long … and [capable of carrying]

3 million barrels [more than 100 million gallons] of fuel per day between Texas and



                                           1
          Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 2 of 46




New York” (the “Pipeline”).1

         2.    On May 7, 2021, Defendant learned that cybercriminals had performed

a ransomware attack against Defendant’s systems, which encrypted or “locked”

certain data thereon (the “Ransomware Attack”).

         3.    By the end of the day, Defendant paid the cybercriminals a $4.4 million

ransom in return for a decryption tool that would allow Defendant to retrieve the

encrypted or “locked” data.

         4.    Even with the decryption tool, it took approximately five (5) days for

Defendant to restart the Pipeline.

         5.    The five-day shutdown of the Pipeline resulted in fuel shortages in areas

that the Pipeline serviced, affecting more than 11,000 gas stations and causing a

sharp increase in the price of gasoline for automobiles and other motor vehicles and

a sharp decrease in convenience store sales.

         6.    Plaintiff brings this action on behalf of the more than 11,000 gas

stations negatively impacted by the Ransomware Attack.

         7.    Plaintiff and Class Members have suffered injury as a result of

Defendant’s conduct. This injury includes: (1) a fuel shortage that limited or

prevented Plaintiff and Class Members from selling fuel – and, as a result, other


1
    https://en.wikipedia.org/wiki/Colonial_Pipeline (last visited June 17, 2021).
                                           2
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 3 of 46




products – to their customers and (2) an increase in the price of gasoline, which

reduced the profitability of Plaintiff’s and Class Members’ operations.

      8.     Defendant disregarded the rights of Plaintiff and Class Members by

intentionally, willfully, recklessly, or negligently failing to take and implement

adequate and reasonable measures to ensure that the Pipeline’s critical infrastructure

was safeguarded. As a result, Plaintiff and Class Members were subjected to a

sudden and dramatic fuel shortage and increase in the price of gasoline and suffered

damages. In addition, Plaintiff and Class Members have a continuing interest in

ensuring that Defendant safeguards the Pipeline’s critical infrastructure, and they are

therefore entitled to injunctive and other equitable relief.

                                  II. PARTIES.

      9.     Plaintiff EZ Mart 1, LLC is a limited liability company organized under

the laws of North Carolina and located at 1619 Castle Hayne Road in Wilmington,

New Hanover County, North Carolina. It is owned by Abeer Darwich, the president

of the LLC, and operated by her husband, Ahmad “Eddie” Darwich.

      10.    The Darwiches have operated the EZ Mart on Castle Hayne Road for

approximately 11 years. The business consists of two gas pumps, featuring unleaded

and premium gasoline, as well as a separate pump for diesel fuel. In addition to

selling gas, the EZ Mart is a convenience store that sells food, tobacco products, beer

                                           3
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 4 of 46




and soft drinks, among other things.

      11.   Plaintiff EZ Mart 1, LLC purchases its fuel from a fuel and oil

distributor, Oliver’s Oil Company, in Lumberton, North Carolina, which upon

information and belief purchases all or some of its petroleum products directly or

via one or more intermediaries from Defendant Colonial Pipeline Company.

      12.   Defendant Colonial Pipeline Company is a corporation organized under

the laws of Delaware; it is also incorporated in Virginia. Defendant has a principal

place of business and corporate headquarters in Alpharetta, Georgia, and it may be

served with process at its office at 1185 Sanctuary Parkway, Suite 100, Alpharetta,

Georgia 30009, or through its registered agent, CSC of Cobb County, Inc., 192

Anderson Street SE, Suite 125, Marietta, Georgia 30060.

      13.   Defendant’s corporate executives and decisionmakers work out of its

Alpharetta headquarters. Defendant’s policies and procedures are originated out of

that corporate office and its computer systems and infrastructure are centralized in

or controlled out of that office. Defendant’s “control center” where the electronic

ransom note was discovered is at its headquarters.

      14.   The true names and capacities of other persons or entities, whether

individual, corporate, associate, or otherwise, who may be additionally responsible

for some of the claims alleged herein are currently unknown to Plaintiff. Plaintiff

                                         4
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 5 of 46




will seek leave of Court to amend this complaint to reflect the true names and

capacities of such other responsible parties when and if their identities become

known and it appears otherwise appropriate to do so.

      15.    All of Plaintiff’s claims stated herein are asserted against Defendant

and any of its owners, predecessors, successors, subsidiaries, agents and/or assigns.

                    III. JURISDICTION AND VENUE.

      16.    This Court has subject matter and diversity jurisdiction under 28 U.S.C.

§ 1332(d) because this is a class action wherein the amount of controversy exceeds

the sum or value of $5 million, exclusive of interest and costs, there are more than

100 members in the proposed class, and at least one Class Member is a citizen of a

state different from Defendant to establish minimal diversity.

      17.    This Court has personal jurisdiction over Defendant named in this

action because Defendant is headquartered in this District and Defendant conducts

substantial business in Georgia including via the operation of its headquarters.

      18.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1) & (2)

because Defendant is headquartered in this District and a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this District.




                                           5
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 6 of 46




                      IV. FACTUAL ALLEGATIONS.

      A.     Background.

      19.    Defendant operates the Pipeline, the largest such system in the United

States for refined oil products. Defendant has a virtual monopoly in its role in

gasoline supply for multiple parts of the East Coast.

      20.    Plaintiff and Class Members relied on Defendant to keep the Pipeline

operating so that Plaintiff and Class Members could sell fuel to their customers.

      21.    Defendant had a duty to adopt reasonable measures to ensure the

continued and uninterrupted operation of the Pipeline.

      22.    Defendant’s Pipeline is essential infrastructure and a vital artery for the

distribution and delivery of fuel to most of the eastern United States, in particular

for the gas station and convenience store owners who depend upon its lifeline.

      23.    As discussed below, the nature of Defendant’s security lapse for its

electronic systems was basic and grossly negligent. It occurred despite advance

knowledge and warnings, including prior cybersecurity incidents involving

pipelines. In the lead-up to the electronic break-in, Defendant had repeatedly

ignored and rejected efforts by the applicable regulatory agency to meet with it so

as to check on its cybersecurity. Defendant is a lucrative and well-resourced

company which paid $670 million in dividends to its owners in 2018 and the

                                           6
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 7 of 46




incremental cost to the company to take the basic steps it did not take to secure its

systems was minimal. It had no plan in place for ransomware attacks and had left

up a legacy VPN system without shutting off logins and passwords for old

employees – a basic failure according to Defendant’s own later-retained experts.

      24.    The nature of the data stolen or exfiltrated by the threat actors who

engaged in the ransomware attack on information and belief included customer and

billing information and the present whereabouts of that data are unknown. On

information and belief, Defendant elected to shut down the pipeline in whole or part

not because the threat actor had reached the operational systems, but because

Defendant was not sure it could continue to accurately bill for the product moving

through its Pipeline.

      25.    The sudden shutdown of the Pipeline on May 7, 2021 was a sudden and

calamitous event that jeopardized the business of the Plaintiff. Defendant had touted

in public relations materials that it placed its obligations to its customers and the

public first but this was not the case in this instance. In Congressional hearings after

the incident, Defendant has acknowledged its duty to those affected by the failure,

but to date has failed to offer them any compensation or remedy. Defendant has

stated the ransom it decided to pay despite FBI guidance not to do so, is covered by

its cybersecurity insurance. The nature of the harm to the Plaintiff was foreseeable.

                                           7
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 8 of 46




      26.    Under all the facts and circumstances, Defendant owed a duty running

to Plaintiff and other similarly situated gas station and convenience store owners to

take basic steps to secure its electronic systems and protect against cyber-intrusions

and data breaches so as to ensure the uninterrupted delivery and distribution of fuel

to Plaintiff and Class Members.

      B.     The Ransomware Attack.

      27.    On May 7, 2021, Defendant learned that cybercriminals had performed

the Ransomware Attack, thereby breaching and exfiltrating or stealing voluminous

data of the company and encrypting data on Defendant’s systems. In fact, as was

subsequently learned, the threat actor who engaged in the attack had been on

Defendant’s computer system for a full week without detection, free to roam and

copy materials. Defendant did not have a cybersecurity program encompassing

ransomware issues in place at the time of this attack and data breach. As a result of

the Ransomware Attack, Defendant elected to completely suspend operation of the

Pipeline.

      28.    Many of the details of the root cause of the attack, the vulnerabilities

exploited, and the remedial measures undertaken to ensure a similar attack does not

occur again have not been shared with the general public, Plaintiff or Class

Members, who retain a vested interest in the Pipeline’s uninterrupted operation.

                                          8
           Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 9 of 46




      29.      However, analysis to date of the cyberattack on Colonial Pipeline has

determined that hackers were able to access the company’s network by using a

compromised virtual private network (“VPN”) password.

      30.      A VPN extends a private network across a public network and enables

users to send and receive data across shared or public networks as if their computing

devices were directly connected to the private network.

      31.      Many companies prefer to use a VPN in addition to the private network

found at their corporate offices. This is because by using the VPN, company

employees can log in remotely from a physical location that is not at the company

offices.

      32.      However, the use of a VPN brings with it obvious cybersecurity threats,

because the individuals logging into the company’s computer system are not

restricted to simply those who are physically on site at the company offices.

      33.      To prevent disclosure of private information, VPNs typically allow

only authenticated remote access using “tunneling” protocols and encryption

techniques. Tunnel endpoints must be authenticated before secure VPN tunnels can

be established. User-created remote-access VPNs may use passwords, biometrics,

two-factor or multi-factor authentication or other cryptographic methods.



                                           9
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 10 of 46




      34.    For networks with national security implications, and which provide

essential infrastructure, such as the Defendant’s Pipeline as Defendant itself admits

in public pronouncements, it is grossly negligent to require nothing more by way of

authentication than a simple login and password, including that of an old worker on

an outdated and superseded system, to access to inner workings of the company’s

system and to allow a data breach including on information and belief unfettered

access by the hackers to the sensitive and private data of Pipeline distributors,

customers and users.

      35.    At some point in the past, Defendant switched from its old remote

access system to one using two-factor or multi-factor authentication. However,

when Defendant did so, it inexplicably left its old, less secure system intact and

operational. Defendant took no steps to disable or eliminate the old system nor to

eliminate the ability of departed employees – or bad actors who have stolen

employee credentials – to access it undetected.

      36.    The Ransomware Attack actors gained access to the company's

computer networks by using a compromised employee password.

      37.    The password had been linked to Defendant’s disused VPN account for

remote access. This account was not guarded by an extra layer of security via multi-



                                         10
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 11 of 46




factor authentication. There was no mechanism, for example, for use of a one-time

password to ensure security.2

      38.    States differently, the password was associated with an outdated

“legacy” VPN platform. The platform had been replaced by the company’s newer

system using multi-factor authentication using RSA tokens.3 For whatever reason,

when Defendant put up its new platform, it neglected to take down its old one.

      39.    The hackers had apparently found the password from data on the dark

web. The login and password were outdated in that they were no longer used by any

employees, but they were still valid in the Colonial Pipeline network and allowed

the attackers to enter the network on April 29, 2021. The employee who had used

the login and password on Colonial’s old system had apparently also used it on

another website that got hacked.




2
  Prepared Statement of Charles Carmakal, Senior Vice President and Chief
Technology Officer, FireEye-Mandiant, before the United States House Committee
on Homeland Security, June 9, 2021 (“The earliest evidence of compromise that
we have identified to date occurred on April 29, 2021. On that date, the threat actor
had logged into a virtual private network (VPN) appliance using a legacy VPN
profile and an employee’s username and password. The legacy VPN profile did not
require a one-time passcode to be provided. The legacy VPN profile has since been
disabled as part of Colonial Pipeline’s remediation process.”).
3
  RSA tokens are part of a remote-access security system offered by RSA Security.
                                          11
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 12 of 46




      40.      After entering the system, the attackers explored the Colonial Pipeline

computer system for approximately a week, wholly undetected, before sending the

ransom note and activating the ransomware.

      41.      Colonial’s computer system includes voluminous information related

to the intricate web of gas and oil product suppliers and customers. This information

is used by Colonial for billing purposes and the company possesses voluminous

private and sensitive information regarding suppliers and customers. When the

suppliers and customers provide sensitive and private billing, accounting and

financial information to Colonial, they do so under an expectation that the company

will keep the information private and take reasonable steps to safeguard the

information.

      42.      When the breach first occurred on April 29, 2021, it was not discovered.

After the hackers had reviewed and stolen or exfiltrated data for a week, they then

used software to encrypt or disable some of the billing and other systems on

Defendant’s computer system. This encryption however did not extend to include

Defendant’s separately siloed Pipeline control systems. However, Defendant lacked

either the trained management or the action plan to promptly assess the ransomware

once installed. The threat actor put up the electronic ransomware note on the

Colonial computer system which was discovered at or about 5 a.m. on May 7, 2021

                                           12
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 13 of 46




by a control room employee in the Alpharetta, Georgia headquarters control room

who saw the ransomware note on the system. He brought the matter to his supervisor

in the control room. According to Defendant, it decided to shut down the Pipeline

at about 6 a.m.

      43.    As noted, the login and password that the attackers used were for the

remote access account of an inactive employee. Even though the employee had left

Colonial Pipeline, Defendant allowed the account to remain active. When an

employee leaves a company, the proper practice is to shut down their login and

password. However, Defendant neither did that, nor had in place an effective audit

system to check and make sure accounts of departed employees could not be used,

nor did Defendant take steps to ensure the old remote access system was shut down

once a new system was acquired.

      44.    FBI and government guidance states that those receiving ransom

demands from ransomware attackers should not pay the ransom. However, by the

end of May 7 Defendant elected to negotiate with the hackers and pay the ransom

on May 8. Defendant has since stated that it has cybersecurity insurance that it

expects will cover the entire amount of any ransom loss of Defendant.

      45.    Reports have varied as to why Defendant felt it necessary to

immediately shut down the Pipeline system.       On information and belief, the

                                        13
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 14 of 46




company halted operations because its billing system was compromised, and

Defendant was concerned that it would be able to determine how much to bill

customers for fuel they received.4

      C.     Additional facts on Defendant’s failure to use proper procedures.

      46.    Defendant did not use reasonable security procedures and practices

appropriate to operating the largest Pipeline system in the United States for refined

petroleum products in the time period leading up to the attack.

      47.    As explained by the FBI, “[p]revention is the most effective defense

against ransomware and it is critical to take precautions for protection.”5

      48.    To prevent and detect ransomware attacks, including the one that

occurred here, Defendant could and should have implemented the following

measures:


4
  Natasha Bertrand, Evan Perez, Zachary Cohen, Geneva Sands and Josh
Campbell, Colonial Pipeline did pay ransom to hackers, sources now say, CNN,
May 13, 2021 (“The company halted operations because its billing system was
compromised, three people briefed on the matter told CNN, and they were
concerned they wouldn't be able to figure out how much to bill customers for fuel
they received. One person familiar with the response said the billing system is
central to the unfettered operation of the pipeline. That is part of the reason getting
it back up and running has taken time, this person said.”). At
https://www.cnn.com/2021/05/12/politics/colonial-pipeline-ransomware-
payment/index.html (last visited June 18, 2021).
5
  See Ransomware Prevention and Response for Chief Information Security
Officers, at 3, available at https://www.fbi.gov/file-repository/ransomware-
prevention-and-response-for-cisos.pdf/view (last visited June 17, 2021).
                                          14
Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 15 of 46




• Implement an awareness and training program. Because end users are
  targets, employees and individuals should be aware of the threat of
  ransomware and how it is delivered.

• Educate top management on ransomware and similar cybersecurity
  threats, and designate an executive management position to handle
  cybersecurity issues.

• Ensure that old VPN remote access systems are taken down when new
  ones are instituted.

• Ensure that employee logins and passwords that are no longer being used
  are turned off and disabled.

• Allow government agencies charged with the mission of assisting private
  industry to ensure their adequate cybersecurity are given recognition and
  cooperation, rather than rejecting their efforts to assist.

• Ensure that when it comes to a private company that holds an effective
  monopoly and a bottleneck over critical infrastructure with national
  security implications, that company does not use VPN remote access with
  lax security measures.

• Require two-factor or multi-factor authentication for any and all remote
  access to the company’s computer systems.

• Require a policy that in the event that it becomes necessary to continue
  the flow of the product, with the possibility that Colonial may not be able
  to bill for it, versus turning off that flow abruptly to the jeopardy of
  customers and the nation, the former choice is made.

• Ensure regular, thorough cybersecurity audits.

• Engage outside cybersecurity consultants and firms to ensure industry
  standards are met for cybersecurity for the company.

• Enable strong spam filters to prevent phishing emails from reaching the
  end users and authenticate inbound email using technologies like Sender
  Policy Framework (SPF), Domain Message Authentication Reporting and

                                 15
Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 16 of 46




   Conformance (DMARC), and DomainKeys Identified Mail (DKIM) to
   prevent email spoofing.

• Scan all incoming and outgoing emails to detect threats and filter
  executable files from reaching end users.

• Configure firewalls to block access to known malicious IP addresses.

• Patch operating systems, software, and firmware on devices. Consider
  using a centralized patch management system.

• Set anti-virus and anti-malware programs to conduct regular scans
  automatically.

• Manage the use of privileged accounts based on the principle of least
  privilege: no users should be assigned administrative access unless
  absolutely needed; and those with a need for administrator accounts
  should only use them when necessary.

• Configure access controls—including file, directory, and network share
  permissions—with least privilege in mind. If a user only needs to read
  specific files, the user should not have write access to those files,
  directories, or shares.

• Disable macro scripts from office files transmitted via email. Consider
  using Office Viewer software to open Microsoft Office files transmitted
  via email instead of full office suite applications.

• Implement Software Restriction Policies (SRP) or other controls to
  prevent programs from executing from common ransomware locations,
  such as temporary folders supporting popular Internet browsers or
  compression/decompression programs, including the AppData/
  LocalAppData folder.

• Disable Remote Desktop protocol (RDP) if it is not being used.

• Use application whitelisting, which only allows systems to execute
  programs known and permitted by security policy.

• Execute operating system environments or specific programs in a
                                16
          Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 17 of 46




               virtualized environment.

          • Categorize data based on organizational value and implement physical
            and logical separation of networks and data for different organizational
            units.6

         49.      To prevent and detect ransomware attacks, including the instant attack,

Defendant could and should have implemented, as recommended by the United

States Cybersecurity & Infrastructure Security Agency, the following measures, in

addition to those alleged elsewhere herein:

          • Update and patch your computer. Ensure your applications and
            operating systems (OSs) have been updated with the latest patches.
            Vulnerable applications and OSs are the target of most ransomware
            attacks….

          • Use caution with links and when entering website addresses. Be
            careful when clicking directly on links in emails, even if the sender
            appears to be someone you know. Attempt to independently verify
            website addresses (e.g., contact your organization's helpdesk, search the
            internet for the sender organization’s website or the topic mentioned in
            the email). Pay attention to the website addresses you click on, as well as
            those you enter yourself. Malicious website addresses often appear almost
            identical to legitimate sites, often using a slight variation in spelling or a
            different domain (e.g., .com instead of .net)….

          • Open email attachments with caution. Be wary of opening email
            attachments, even from senders you think you know, particularly when
            attachments are compressed files or ZIP files.

          • Keep your personal information safe. Check a website’s security to
            ensure the information you submit is encrypted before you provide it….

          • Verify email senders. If you are unsure whether or not an email is

6
    Id. at 3-4.
                                             17
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 18 of 46




             legitimate, try to verify the email’s legitimacy by contacting the sender
             directly. Do not click on any links in the email. If possible, use a previous
             (legitimate) email to ensure the contact information you have for the
             sender is authentic before you contact them.

    • Inform yourself. Keep yourself informed about recent cybersecurity threats
      and up to date on ransomware techniques. You can find information about
      known phishing attacks on the Anti-Phishing Working Group website. You
      may also want to sign up for CISA [the Department of Homeland Security’s
      Cybersecurity and Infrastructure Security Agency] product notifications,
      which will alert you when a new Alert, Analysis Report, Bulletin, Current
      Activity, or Tip has been published.

       • Use and maintain preventative software programs. Install antivirus
         software, firewalls, and email filters—and keep them updated—to reduce
         malicious network traffic….7

       50.     To prevent and detect ransomware attacks, including the Ransomware

Attack, Defendant could have, and should have, implemented the following

measures recommended by the Microsoft Threat Protection Intelligence Team, in

addition to the measures alleged elsewhere herein:

              Secure internet-facing assets

              -       Apply latest security updates
              -       Use threat and vulnerability management
              -       Perform regular audit; remove privileged credentials;

              Thoroughly investigate and remediate alerts

              -       Prioritize and treat commodity malware infections as potential

7
 See Cybersecurity & Infrastructure Security Agency, Security Tip (ST19-001)
Protecting Against Ransomware (original release date Apr. 11, 2019), available at
https://us-cert.cisa.gov/ncas/tips/ST19-001 (last visited June 17, 2021).
                                         18
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 19 of 46




                  full compromise;
            Include IT Pros in security discussions

            -     Ensure collaboration among security operations, security
                  admins, and information technology admins to configure servers
                  and other endpoints securely;

            Build credential hygiene

            -     Use multifactor authentication or network level authentication
                  and use strong, randomized, just-in-time local admin passwords

            Apply principle of least-privilege

            -     Monitor for adversarial activities
            -     Hunt for brute force attempts
            -     Monitor for cleanup of Event Logs
            -     Analyze logon events

            Harden infrastructure

            -     Use Windows Defender Firewall
            -     Enable tamper protection
            -     Enable cloud-delivered protection
            -     Turn on attack surface reduction rules and Antimalware Scan
                  Interface for Office [Visual Basic for Applications].8

      51.   Given that Defendant was operating the largest Pipeline system in the

United States for refined petroleum products, Defendant could and should have

implemented all of the above measures to prevent and detect ransomware attacks.


8
  Adapted from Microsoft 365 Defender Threat Intelligence Team, Human-
operated ransomware attacks: A preventable disaster (Mar 5, 2020), available at
https://www.microsoft.com/security/blog/2020/03/05/human-operated-
ransomware-attacks-a-preventable-disaster/ (last visited June 17, 2021).
                                      19
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 20 of 46




      52.    The occurrence of the Ransomware Attack indicates that Defendant

failed to adequately implement one or more of the above measures to prevent

ransomware attacks, resulting in the Ransomware Attack and a fuel shortage that

impacted more than 11,000 gas stations, including Plaintiff and Class Members.

      53.    Defendant’s failure to detect and prevent the Ransomware Attack was

compounded by its unreasonable refusal, both before and after the Ransomware

Attack, to participate in security assessments.

      54.    It was reported on June 15, 2021, that the Transportation Security

Administration (“TSA”) “prior to the attack asked Colonial Pipeline on no less than

thirteen occasions to participate in physical and cyber pipeline security assessments.

Citing COVID-19, Colonial repeatedly delayed and chose not to participate. On

multiple occasions, Colonial didn’t even bother responding to TSA’s emails. In fact,

Colonial still has not agreed to participate in the physical assessment, and only

agreed to cooperate with TSA’s cybersecurity assessment three weeks after the

ransomware attack occurred.”9

      55.    Colonial’s unreasonable refusal to participate in cyber pipeline security



9
 Committee on Homeland Security, Joint Hearing Statement of Transportation &
Maritime Security Subcommittee Chairwoman Bonnie Watson Coleman (D-NJ),
Cyber Threats in the Pipeline: Lessons from the Federal Response to the Colonial
Pipeline Ransomware Attack, at 1 (June 15, 2021).
                                        20
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 21 of 46




assessments reflected deliberate indifference to its obvious and well-established duty

to Plaintiff and Class Members: “when you operate infrastructure that we all depend

on, you have a responsibility to the public.”10

      56.    Defendant’s shutdown of the pipeline was a sudden calamitous event

that jeopardized the security and livelihoods of those who depend upon ready access

to gasoline for a variety of uses and reasons.

      57.    Defendant halted the pipeline on May 7, 2021. The pipeline remained

shut down on May 8, May 9, May 10 and May 11. The restart of pipeline operations

did not begin until 5 p.m. on May 12, ending a six-day shutdown. However, even

then, it took some time thereafter for service to return to normal.

      58.    As of May 12, 2021, it was estimated that gas stations in affected states

were out of gas as follows: NC: 65%; VA: 44%; GA: 43%; SC: 43%; TN: 16%; FL:

11%; MD: 11%; DC: 10%; W. VA: 4%; AL: 7%; MS: 5%; KY: 2%.11

      D.     Facts regarding the Plaintiff.

      59.    On or around May 10, 2021, Plaintiff EZ Mart’s owner Abeer Darwich

and her husband Ahmad “Eddie” Darwich, began hearing that some sort of


10
  Id. at 2.
11
  Colonial Pipeline begins pumping gas again after Russian cyberattack shut it
down for six days, May 12, 2021, at https://newsbinding.com/uk-news/colonial-
pipeline-begins-pumping-gas-again-after-russian-cyberattack-shut-it-down-for-six-
days/ (last visited June 20, 2021).
                                        21
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 22 of 46




cyberattack had shut down the Colonial Pipeline and petroleum supplies in the

Southeast would be impacted.

      60.    On May 11, 2021, even as consumers began scrambling for available

fuel, EZ Mart’s daily sales inside its convenience store began to nosedive.

      61.    On May 12, 2021, EZ Mart sold the last of its fuel, placing baggies on

the handles of its pumps to let fuel-seeking customers know they were out. The EZ

Mart's pumps require payment inside the store rather than at the pumps.

      62.    On or around May 12, 2021, Mr. Darwich called his longtime

distributor, Oliver’s Oil, and asked when he might get more fuel delivered. He was

told that it depended on when the pipeline was flowing again and the distribution

chain returned to normal.

      63.    It was not until May 21, 2021, that EZ Mart’s pumps were at full

capacity again.

      64.    In the meantime, in addition to the loss of gasoline sales, Plaintiff EZ

Mart saw inside sales drop precipitously. Due to the Pipeline Ransomware attack

and attendant fuel shortage, Plaintiff EZ Mart’s sales for May ($76,185) fell by

$7,789 compared to sales for April ($83,974), even though the EZ Mart is located

on a busy thoroughfare outside a popular coastal city and May is the beginning of

tourist season.

                                         22
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 23 of 46




      E.     Defendant knew or should have known of the dangers.

      65.    In the years and months leading up to May 7, 2021, the dangers of

ransomware attacks had become well-known among IT professionals and computer

systems managers at large corporations such as Defendant. Defendant was well-

aware of the quantity of critical and commercially sensitive information in its

computer systems. And Defendant is a massively resourced company owned by

some of the largest gas and oil interests in the world. However, Defendant had failed

to take reasonable steps to secure and protect its systems against data breach and

ransomware attacks.

      66.    Ransomware attacks have been known to occur for years. Furthermore,

in the months leading up to May 7, 2021, the number and scope of ransomware

attacks had expanded, and this fact was known to those in the IT industry.

      67.    Defendant’s own retained consultant, Mandiant, described after the

instant attack that “[i]n 2015, Mandiant observed a notable surge in disruptive

intrusions in which threat actors deliberately destroyed critical business systems,

leaked confidential data, taunted executives, and extorted organizations.”12




12
  Prepared Statement of Charles Carmakal, Senior Vice President and Chief
Technology Officer, FireEye-Mandiant, before the United States House Committee
on Homeland Security, June 9, 2021.
                                      23
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 24 of 46




      68.    “The problem has steadily grown worse in recent years, and in 2020,

nearly 2,400 U.S.-based governments, healthcare facilities, and schools were victims

of ransomware, according to the security firm Emsisoft.”13

      69.    In addition, for years, it had been known and publicized that critical

infrastructure such as pipelines were especially vulnerable to the assaults of both

conventional and cyber-criminals, and that therefore investing adequately in cyber-

security was essential for those who desired to be in the pipeline business.

      70.    Pipelines in the United States have been the target of several confirmed

terrorist plots and attempted physical attacks since September 11, 2001.14

      71.    In 2011, the computer security company McAfee reported “coordinated

covert and targeted” cyberattacks originating primarily in China against global

energy companies. The attacks began in 2009 and involved a hacking tactic known

as “spear-phishing,” exploitation of Microsoft software vulnerabilities, and the use




13
   Ransomware Task Force, Institute for Security and Technology, Combating
Ransomware, A Comprehensive Framework for Action: Key Recommendations
from the Ransomware Task Force, p. 7, https://securityandtechnology.org/wp-
content/uploads/2021/04/IST-Ransomware-Task-Force-Report.pdf (last visited
June 21, 2021).
14
   Paul W. Parfomak, Pipeline Cybersecurity: Federal Policy, August 16, 2012,
Congressional Research Service.
                                        24
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 25 of 46




of remote administration tools to collect sensitive competitive information about oil

and gas fields.15

      72.    In 2012, authorities warned that changes to pipeline computer networks

over the years, the emergence of more sophisticated hackers, and the development

of specialized malicious software had made pipeline supervisory control and data

acquisition operations increasingly vulnerable to cyberattacks.16

      73.    In 2011-12, there were a coordinated series of cyber intrusions

specifically targeting U.S. pipeline computer systems.17 From December 2011

through June 2012, cyberspies linked to China’s military targeted nearly two dozen

U.S. natural gas pipeline operators. The attack targeted 23 gas pipeline companies,

according to information from the Department of Homeland Security (“DHS”) and

the DHS’s Industrial Control Systems Cyber Emergency Response Team (“ICS-

CERT”).18



15
   Prepared Statement of Paul W. Parfomak, April 19, 2016, to the U.S. House of
Representatives, Committee on Homeland Security, Subcommittee on
Transportation Security, April 19, 2016.
16
   Id.
17
   Id.
18
   Mark Clayton, Exclusive: Cyberattack leaves natural gas pipelines vulnerable to
sabotage, Christian Science Monitor, February 27, 2013; Kevin E. Hemsley and
Dr. Ronald E. Fisher, History of Industrial Control System Cyber Incidents, Dec.
2018, INL/CON-18-44411-Revision-2, p. 10; Gas Pipeline Cyber Intrusion
Campaign – Update, ICS/CERT Monthly Monitor, June-July 2012.
                                         25
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 26 of 46




      74.     After the 2011-12 attacks occurred, ICS-CERT broadly disseminated

information about the attacks to asset owners and operators.19 On information and

belief this included dissemination to representatives of Defendant.

      75.     In 2013, ICS-CERT, in coordination with the FBI, the U.S. Department

of Energy (“DOE”), the Electricity Sector Information Sharing and Analysis Center

(“ES-ISAC”), the TSA, and the Oil and Natural Gas and Pipelines Sector

Coordinating Councils Cybersecurity Working Group, conducted a series of 14

action campaign briefings in response to the growing number of cyber-incidents

related to U.S. critical infrastructure. The briefings were given to over 750 attendees

in cities throughout the country to assist critical infrastructure asset owners and

operators in detecting intrusions and developing mitigation strategies.20 On

information and belief, Defendant’s representatives attended these briefings.

      76.     In 2013, congressional hearings were held on the subject of critical

infrastructure and cyber threats. Those who testified at these hearings noted, among

other things, that “pipeline networks … are susceptible … to internet-delivered

attacks.”21


19
   Id.
20
   Id.
21
   Statement of Dean Picciotti, Cyber Threats from China, Russia, and Iran:
Protecting American Critical Infrastructure, hearing before the Subcommittee on

                                          26
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 27 of 46




      77.   In a campaign lasting from early 2013 through 2014, an allegedly

Russia-backed group known as Dragonfly or Energetic Bear targeted electricity

distribution, electricity generation, oil pipeline and energy industry industrial

equipment manufacturers via supply chain cyberattacks.22

      78.   In 2016, during further congressional hearings, speakers noted the need

to “thwart malicious actors with ill intentions from damaging or disrupting pipeline

operations” and that “[i]n addition to physical attacks, we must also guard against

cyber attacks.” The speakers noted that “adversaries … have shown a proclivity for

launching sophisticated cyber attacks against U.S. companies, banks, and critical

infrastructure.” There had been “several high-profile incidents where the systems

of global energy companies have been compromised and sensitive information fell

into the wrong hands.”23 Speakers discussed “pipeline data security,” and techniques




Cybersecurity, Infrastructure Protection, and Security Technologies, of the
Committee on Homeland Security, House of Representatives, 113th Congress, First
Session, March 20, 2013.
22
   Booz Allen, Industrial Cybersecurity Threat Briefing, 2016, p. 15; Kevin E.
Hemsley and Dr. Ronald E. Fisher, History of Industrial Control System Cyber
Incidents, Dec. 2018, INL/CON-18-44411-Revision-2, p. 3.
23
   Statement of Hon. John Katko, Chairman, U.S. House of Representatives,
Committee on Homeland Security, Subcommittee on Transportation Security,
hearing entitled Pipelines: securing the veins of the American economy, April 19,
2016.
                                         27
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 28 of 46




for “pipeline operators defend their systems from cyber attacks,”24 and noted that

“cybersecurity threats to pipelines have been increasing.”25 The President of the

Association of Oil Pipe Lines promised that the pipeline industry was focused on

“being prepared for cyber attacks.”26

      79.    In a 2017 report, the Congressional Research Service described that

“[w]hile physical threats to the U.S. power grid and pipelines have long worried

policymakers, cyber threats to the computer systems that operate this critical

infrastructure are an increasing concern.”27 The report found that the “secure

operation of both the power grid and pipelines are national priorities and that “the

electricity grid and energy pipelines are under the same types of cybersecurity risks

as other industries, such as financial services or transportation.”28

      80.    In January 2019, the Director of National Intelligence in a statement for

the record described that “China has the ability to launch cyber attacks that cause



24
   Statement of Andrew J. Black, President and CEO, Association of Oil Pipe
Lines, to the U.S. House of Representatives, Committee on Homeland Security,
Subcommittee on Transportation Security, April 19, 2016.
25
   Prepared Statement of Paul W. Parfomak, April 19, 2016, to the U.S. House of
Representatives, Committee on Homeland Security, Subcommittee on
Transportation Security, April 19, 2016.
26
   Congressional Research Service, Cybersecurity for Energy Delivery Systems:
DOE Programs, August 28, 2017, executive summary.
27
   Id.
28
   Id., pp. 1-2.
                                         28
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 29 of 46




localized, temporary disruptive effects on critical infrastructure—such as disruption

of a natural gas pipeline for days to weeks—in the United States.”29

      81.      An August 2019 Government Accountability Office (“GAO”) report

described that “nation-state, state-sponsored, and state-sanctioned groups or

programs, use cyber tools as part of their information-gathering and espionage

activities.” The report noted that “China and Russia pose the greatest cyberattack

threats” with “the ability to disrupt a natural gas pipeline for days to weeks.”30

      82.      In February 2020, a ransomware attack on a natural-gas pipeline

operator halted operations for two days.31 The alert from the Cybersecurity and

Infrastructure Security Agency (“CISA”) described a ransomware attack on an

unnamed natural-gas pipeline operator that halted operations for two days while staff

shut down, then restored, systems. The alert said that although staff did not lose

control of operations, the company did not have a plan in place for responding to a

cyberattack.


29
   Daniel R. Coats, Director of National Intelligence, Statement for the Record,
Worldwide Threat Assessment of the US Intelligence Community, p. 5, Jan. 29,
2019, Senate Select Committee on Intelligence
https://www.dni.gov/files/ODNI/documents/2019-ATA-SFR---SSCI.pdf
30
   GAO, Report to Congressional Requesters, Critical Infrastructure Protection:
Actions Needed to Address Significant Cybersecurity Risks Facing the Electric
Grid, August 2019, GAO-19-332, p. 17 https://www.gao.gov/assets/gao-19-
332.pdf
31
   Ransomware Task Force, Combating Ransomware, supra, p. 8.
                                         29
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 30 of 46




      83.    In the weeks and months leading up to the Ransomware Attack on May

7, 2021, Defendant rejected offers by government agencies to assess its cyber

security defenses. In hearings occurring after the attack, speakers were “troubled by

reports that Colonial declined repeated offers by TSA over the past year to assess its

security defenses.”32

      84.    TSA’s Critical Facility Security Review (“CFSR”) examines and

provides security recommendations on pipeline facilities, while the Validated

Architecture Design Review (“VADR”) assesses cybersecurity and has been

available in virtual format at least since July 2020. However, in hearings occurring

after the Ransomware Attack, Defendant’s CEO Joseph Blount admitted that

Defendant had failed to agree to work and meet with the TSA in that regard in the

months leading up to the attack.33

      85.    Those hearings also revealed that as noted above, in the weeks and

months leading up to the Ransomware Attack, Defendant had an old log in system

it forgot to shut down. This old system allowed remote access without the safety of


32
   Hearing Statement of Chairman Bennie G. Thompson (D-MS), for hearing on
Cyber Threats in the Pipeline: Using Lessons from the Colonial Ransomware
Attack to Defend Critical Infrastructure, June 9, 2021.
33
   Jule Pattison-Gordon, US House Interrogates Colonial Pipeline CEO Joseph
Blount, June 10, 2021, Government Technology,
https://www.govtech.com/security/us-house-interrogates-colonial-pipeline-ceo-
joseph-blount?_amp=true (accessed June 18, 2021).
                                          30
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 31 of 46




double authentication measures that have been offered by software companies for

years. Despite its special duty to use safety measures due to its role in national

security and essential infrastructure, Defendant had failed to ensure that those

seeking remote access could not log in except by multi-factor authentication so as to

make sure the person using the computer was who he or she claimed to be. Because

Colonial had left up a system that did not use multi-factor authentication, this

allowed the hackers to access its network with a compromised username and

password.

      86.    During the pertinent times, Defendant engaged in rudimentary cyber

security failures and did not even have a Chief Information Security Officer. 34 The

manner in which the breach occurred, by use of stolen credentials, was consistent

with the number one vector for data breaches in 2019.35

      87.    Under the facts and circumstances, Defendant was aware of a

substantial cyber security risk dating back for years but failed to implement




34
   Colonial Pipeline hackers gained access via unprotected VPN account: password
leaked, no MFA, The Stack (describing “rudimentary cyber hygiene failures at the
pipeline company, which did not have a Chief Information Security Officer”),
https://thestack.technology/how-the-colonial-pipeline-hack-happened/ (accessed
June 18, 2021).
35
   Id. (“Stolen credentials were the number one vector for data breaches in 2019,
according to this Verizon Data Breach report.”).
                                         31
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 32 of 46




reasonable security measures to combat it.36 Defendant held a duty toward the gas

station and convenience store customers who were dependent upon Defendant

maintaining cybersecurity, thereby barring application of the economic loss rule.

       88.    Oil and gas products are a critical national resource and Defendant

holds an effective monopoly and a bottleneck over that resource.            Under the

circumstances, Colonial had a duty to maintain the supply of fuel to gas stations,

whether it wanted to or not, and suspended pipeline operations to the detriment of

Plaintiff and those similarly situated at its peril.

       89.    By engaging in the business of supplying fuel to more than 11,000 gas

stations and adopting a critical role in national security and essential infrastructure,

and reaping the monetary benefits thereof, Defendant voluntarily assumed a special

and independent duty to take reasonable measures to ensure the continued and

uninterrupted supply of fuel to the gas stations that relied on such supply.

                     V. CLASS ACTION ALLEGATIONS.

       90.    Plaintiff brings this nationwide class action on behalf of itself and on


36
  Lawmakers Chide Colonial Pipeline for Weak Cybersecurity, June 9, 2021,
Bloomberg News (“‘If your pipeline provides fuel to 45% of the East Coast, why
are you only hardening systems after an attack? Why wasn’t it done beforehand?’
said Rep. John Katko (R-N.Y.), ranking member of the House Homeland Security
Committee, which held a hearing June 9 on lessons learned from the attack.”). At
https://www.ttnews.com/articles/lawmakers-chide-colonial-pipeline-weak-
cybersecurity (accessed June 18, 2021).
                                        32
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 33 of 46




behalf of all others similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure.

      91.    The class that Plaintiff seeks to represent is defined as follows:

             All gas stations that experienced a fuel shortage, an
             increase in the price paid for gasoline, or an inability to
             sell fuel to their customers as a result of the Ransomware
             Attack (the “Nationwide Class”).

      92.    Excluded from the Nationwide Class are the following individuals

and/or entities: Defendant and Defendant’s parents, subsidiaries, affiliates, officers

and directors, and any entity in which Defendant has a controlling interest; all

individuals who make a timely election to be excluded from this proceeding using

the correct protocol for opting out; any and all federal, state or local governments,

including but not limited to their departments, agencies, divisions, bureaus, boards,

sections, groups, counsels and/or subdivisions; and all judges assigned to hear any

aspect of this litigation, as well as their immediate family members.

      93.    Plaintiff reserves the right to modify or amend the definition of the

proposed class before the Court determines whether certification is appropriate.

      94.    Numerosity, Fed R. Civ. P. 23(a)(1): The Nationwide Class is so




                                          33
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 34 of 46




numerous that joinder of all members is impracticable. More than 11,00037 gas

stations experienced a fuel shortage, an increase in the price paid for gasoline, and/or

and an inability to sell fuel to their customers due to the Ransomware Attack.

      95.    Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and

fact common to the Class exist and predominate over any questions affecting only

individual Class Members. These include:

        a. Whether and to what extent Defendant had a duty to safeguard the
           Pipeline’s critical infrastructure running to the Plaintiff and the Class;

        b. Whether Defendant failed to adequately safeguard the Pipeline’s critical
           infrastructure during the pertinent times;

        c. When Defendant actually learned of the Ransomware Attack;

        d. Whether the Ransomware Attack led to the theft or exfiltration of billing
           and customer data and what is the current status of that data;

        e. Whether Defendant failed to implement and maintain reasonable security
           procedures and practices appropriate to operating the Pipeline;


37
   See, e.g., Daniel Villarreal, Colonial Pipeline Has New Outage with 11,000 Gas
Stations Shut, Prices at 7-Year Highs, Newsweek, May 18, 2021 (noting that “over
11,000 gas stations across the nation remain closed due to fuel shortages”),
available at https://www.newsweek.com/colonial-pipeline-has-new-outage-11000-
gas-stations-shut-prices-7-year-highs-1592715 (last visited June 19, 2021); Irina
Slav, Prices At The Pump Stuck At 7-Year Highs, Oilprice.com, May 18, 2021
(“Reuters reports prices were at the highest in seven years, and almost 11,670 gas
stations remained closed on Monday, according to data from GasBuddy. The latest
data from the company shows a decline in that number, to 11,217 stations.”),
available at https://oilprice.com/Energy/Energy-General/Prices-At-The-Pump-
Stuck-At-7-Year-Highs.html (last visited June 19, 2021).
                                           34
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 35 of 46




        f. Whether Defendant adequately addressed and fixed the vulnerabilities
           which permitted the Ransomware Attack to occur;

        g. Whether Plaintiff and Class Members are entitled to actual, consequential
           or nominal damages as a result of Defendant’s wrongful conduct; and

        h. Whether Plaintiff and Class Members are entitled to equitable or
           injunctive remedies or restitution as a result of Defendant’s wrongful
           conduct.

      96.    Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiff’s claims are typical of

those of other Class Members because all experienced a fuel shortage, an increase

in the price paid for gasoline, and/or an inability to sell fuel, and therefore other

products, to their customers as a result of the Ransomware Attack, which in turn was

due to Defendant’s misfeasance.

      97.    Policies Generally Applicable to the Class: This class action is also

appropriate for certification because Defendant has acted or refused to act on

grounds generally applicable to the Nationwide Class, thereby requiring the Court’s

imposition of uniform relief to ensure compatible standards of conduct toward the

Class Members and making final injunctive relief appropriate with respect to the

Nationwide Class as a whole. Defendant’s policies challenged herein apply to and

affect Class Members uniformly and Plaintiff’s challenge of these policies hinges on

Defendant’s conduct with respect to the Class as a whole, not on facts or law

applicable only to Plaintiff.

                                         35
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 36 of 46




      98.    Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiff will fairly and adequately

represent and protect the interests of the Class Members in that it has no disabling

conflicts of interest that would be antagonistic to those of the other members of the

Nationwide Class. Plaintiff seeks no relief that is antagonistic or adverse to the

members of the Nationwide Class and the infringement of the rights and the damages

Plaintiff has suffered are typical of other Class Members. Plaintiff has retained

counsel experienced in complex class action litigation, and Plaintiff intends to

prosecute this action vigorously.

      99.    Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class

litigation is an appropriate method for fair and efficient adjudication of the claims

involved. Class action treatment is superior to all other available methods for the fair

and efficient adjudication of the controversy alleged herein; it will permit a large

number of Class Members to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of evidence,

effort, and expense that hundreds of individual actions would require. Class action

treatment will permit the adjudication of relatively modest claims by certain Class

Members, who could not individually afford to litigate a complex claim against a

large corporation like Defendant. Further, even for those Class Members who could

afford to litigate such a claim, it would still be economically impractical and impose

                                          36
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 37 of 46




a burden on the courts.

       100. The nature of this action and the nature of laws available to Plaintiff

and Class Members make the use of the class action device a particularly efficient

and appropriate procedure to afford relief to Plaintiff and Class Members for the

wrongs alleged because Defendant would necessarily gain an unconscionable

advantage since it would be able to exploit and overwhelm the limited resources of

each individual Class Member with superior financial and legal resources; the costs

of individual suits could unreasonably consume the amounts that would be

recovered; proof of a common course of conduct to which Plaintiff was exposed is

representative of that experienced by the Nationwide Class and will establish the

right of each Class Member to recover on the cause of action alleged; and individual

actions would create a risk of inconsistent results and would be unnecessary and

duplicative of this litigation.

       101. The litigation of the claims brought herein is manageable. Defendant’s

uniform conduct, the consistent provisions of the relevant laws, and the ascertainable

identities of Class Members demonstrate that there would be no significant

manageability problems with prosecuting this lawsuit as a class action.

       102. Adequate notice can be given to Class Members directly using

information maintained in Defendant’s records.

                                         37
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 38 of 46




      103. Unless a Class-wide injunction is issued, Defendant may continue in its

failure to properly safeguard the Pipeline’s critical infrastructure and Defendant may

continue to act unlawfully as set forth in this Complaint.

      104. Further, Defendant has acted or refused to act on grounds generally

applicable to the Nationwide Class and, accordingly, final injunctive or

corresponding declaratory relief with regard to the Class Members as a whole is

appropriate under Rule 23(b)(2) of the Federal Rules of Civil Procedure.

                            VI.    CHOICE OF LAW.

      105. Defendant’s acts and omissions discussed herein were orchestrated and

implemented at its corporate headquarters in Georgia and its actions and inactions

complained of occurred in, and radiated from, Georgia.

      106. The key wrongdoing at issue, constituting Defendant’s failure to

employ reasonable computer and data security measures emanated from its

headquarters in Georgia.

      107. Defendant’s central control room for its pipeline system is located in its

corporate headquarters in Georgia.

      108. The ransom note was detected by a control room worker in the early

morning of May 7, 2021 at the headquarters in Georgia.



                                         38
        Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 39 of 46




      109. The decision to suspend pipeline operations was made by the central

management team located in the corporate headquarters in Georgia.

      110. The sudden calamitous event of the shutdown of the Pipeline occurred

based on control measures undertaken at the headquarters in Georgia.

      111. Defendant’s key control room, computer and IT personnel operate out

of and are located at its headquarters in Georgia. For example, Defendant has

recently promulgated help-wanted postings for managerial positions including with

computer-related duties at its Alpharetta headquarters.

      112. Defendant’s policies and procedures pertaining to cybersecurity, such

as they were, were set by corporate management in Alpharetta, Georgia.

      113. Georgia, which seeks to protect the rights and interests of Georgia and

other U.S. businesses against a company doing business in Georgia, has a greater

interest in the claims of Plaintiff and the Class members than any other state and is

intimately concerned with the outcome of this litigation.

      114. Application of Georgia law to a Nationwide Class with respect to

Plaintiff’s and the class members’ claims is neither arbitrary nor fundamentally

unfair because Georgia has significant contacts and a significant aggregation of

contacts that create a state interest in the claims of the Plaintiff and the class.



                                           39
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 40 of 46




      115. Defendant’s generic agreements with contractors and vendors have a

governing law provision that directs that Georgia law should apply to disputes.38

      116. Under Georgia’s choice of law principles, which are applicable to this

action, the common law of Georgia applies to the claims of all class members.

                          VII. CLAIMS FOR RELIEF

          COUNT I – NEGLIGENCE AND GROSS NEGLIGENCE
             (On Behalf of Plaintiff and the Nationwide Class)

      117. Plaintiff repeats and fully incorporates all factual allegations contained

in the foregoing paragraphs 1 through 112 116 as if fully set forth herein.

      118. Defendant owed a duty to Plaintiff and the Nationwide Class to exercise

reasonable care to safeguard the Pipeline’s critical infrastructure, including

protecting it from ransomware attacks, and to safeguard the flow of the product, as

a critical resource over which Defendant exercised control.

      119. Defendant breached its duties by failing to exercise reasonable care to

safeguard the Pipeline’s infrastructure, resulting in the Ransomware Attack and

Plaintiff and the Nationwide Class experiencing a fuel shortage, an increase in the


38
  See, e.g., Colonial Pipeline Co. v. AIG Specialty Ins. Co., No. 1:19-cv-00762-
MLB (N.D. Ga.), Doc. 114-1, filed April 15, 2021 (Master Services Agreement,
section 24, stating that “[t]he validity, construction, interpretation, and
performance of the Agreement shall be governed by the laws of the State of
Georgia, without regard to conflicts of law principles that would cause the
application of the laws of another jurisdiction”).
                                            40
            Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 41 of 46




price paid for gasoline, and an inability to sell fuel and other products to their

customers.

        120. Neither Plaintiff nor the Nationwide Class contributed to the

Ransomware Attack.

        121. As a direct and proximate result of Defendant’s conduct, Plaintiff and

the Nationwide Class suffered damages including, but not limited to, a fuel shortage,

an increase in the price paid for gasoline, and an inability to sell fuel to their

customers, also with attendant burden, inconvenience, distress and anxiety.

        122. Defendant’s acts and omissions as alleged herein were grossly

negligent, willful, wanton, and with reckless disregard for the rights of Plaintiff and

the Nationwide Class.

        123. As a result of Defendant’s negligence and gross negligence, Plaintiff

and the Nationwide Class suffered damages, including costs and lost profits incurred

as a result of a fuel shortage, an increase in the price paid for gasoline, and an

inability to sell fuel to their customers, together with other damages as may be shown

at trial.

        124. In addition to the above, Plaintiff and the Nationwide Class demand

nominal damages.



                                          41
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 42 of 46




      125. As a direct and proximate result of Defendant’s negligence and gross

negligence, Plaintiff and the Nationwide Class suffered damages in the aggregate in

excess of $5 million.

         COUNT II – DECLARATORY AND INJUNCTIVE RELIEF
            (On behalf of Plaintiffs and the Nationwide Class)

      126. Plaintiff repeats and incorporates the allegations contained in the

foregoing paragraphs 1 through 121 125 as if fully set forth herein.

      127. Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., this

Court is authorized to enter a judgment declaring the rights and legal relations of the

parties and grant further necessary relief. Furthermore, the Court has broad authority

to enjoin and restrain acts, such as here, that are tortious and that create a danger of

ongoing harm to interested parties.

      128. Defendant’s cybersecurity measures were inadequate, and on

information and belief continue to be so, jeopardizing the Plaintiff and Class

Members’ ability to obtain a frere and uninterrupted flow of the product they need.

      129. On information and belief, Colonial’s cyber insurance will cover the

ransom payment which Defendant made to the ransomware attackers.39 Further,


39
  Jule Pattison-Gordon, US House Interrogates Colonial Pipeline CEO Joseph
Blount, June 10, 2021, Government Technology,
https://www.govtech.com/security/us-house-interrogates-colonial-pipeline-ceo-
joseph-blount?_amp=true (accessed June 18, 2021).
                                      42
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 43 of 46




Defendant may be able to seek a tax deduction on the ransom payment. Based on

these factors, Plaintiff is concerned that Defendant may lack the incentives to take

all the steps necessary to prevent similar cyberintrusions in the future.

      130. Pursuant to its authority under the Declaratory Judgment Act, or its

general authority to award equitable and injunctive relief, this Court should enter an

order finding that Defendant owes a duty to Plaintiff and to the members of the Class

to use adequate cybersecurity measures in order to keep the Colonial Pipeline secure

and Defendant is obligated to employ reasonable measures to protect its systems and

the Pipeline for the benefit of Plaintiff and the Class, and to employ adequate security

protocols consistent with law and industry standards.

                      VIII. DEMAND FOR JURY TRIAL.

      Plaintiff hereby demands that this matter be tried before a jury.

                           IX. PRAYER FOR RELIEF.

      WHEREFORE, Plaintiff prays for judgment awarding relief as follows:

   A. certifying this action as a class action;

   B. appointing Plaintiff as the class representative;

   C. appointing below-identified counsel as class counsel;

   D. awarding nominal, actual and compensatory damages in an amount to be
      determined;

   E. awarding declaratory, equitable and injunctive relief for the benefit of the
                                       43
    Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 44 of 46




   Plaintiff and the Class;

F. awarding restitution and disgorgement of the revenues wrongfully retained as
   a result of Defendant’s wrongful conduct to the extent that the evidence may
   show that such a remedy is warranted;

G. awarding attorneys’ fees, costs and expenses, to the extent allowable by law;

H. awarding pre- and post-judgment interest to the extent allowable by law; and

I. affording such other and further relief as this Court may deem just and proper.




                                      44
       Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 45 of 46




Date: June 21, 2021                    Gregory Bosseler
                                   /s/__________________
                                   Gregory John Bosseler
                                   SBN 742496
                                   MORGAN & MORGAN, PLLC
                                   191 Peachtree St., NE
                                   Suite 4200
                                   Atlanta, GA 30306
                                   Phone: (239) 433-6880
                                   gbosseler@forthepeople.com

                                   John A. Yanchunis*
                                   Ryan D. Maxey*
                                   MORGAN & MORGAN COMPLEX
                                   BUSINESS DIVISION
                                   201 N. Franklin Street, 7th Floor
                                   Tampa, Florida 33602
                                   Phone: (813) 223-5505
                                   jyanchunis@ForThePeople.com
                                   rmaxey@ForThePeople.com

                                   Joel R. Rhine*
                                   NC State Bar No. 16028
                                   Martin Ramey*
                                   NC State Bar No. 33617
                                   Janet Coleman*
                                   NC State Bar No. 12363
                                   Ruth Sheehan*
                                   NC State Bar No. 48069
                                   RHINE LAW FIRM, P.C.
                                   1612 Military Cutoff Rd., Suite 300
                                   Wilmington, N.C. 28403
                                   Office: (910) 772-9960
                                   Cell: (910) 512-7888
                                   jrr@rhinelawfirm.com
                                   mjr@rhinelawfirm.com
                                   jrc@rhinelawfirm.com
                                   ras@rhinelawfirm.com
                                      45
Case 1:21-cv-02522-MHC Document 1 Filed 06/21/21 Page 46 of 46




                            Mona Lisa Wallace*
                            NC State Bar No. 9021
                            John S. Hughes*
                            NC State Bar No. 22126
                            WALLACE AND GRAHAM, P.A.
                            525 North Main Street
                            Salisbury, NC 28144
                            Phone: (704) 633-5244
                            Fax: (704) 633-9434
                            mwallace@wallacegraham.com
                            jhughes@wallacegraham.com

                            Alexander M. Hall
                            NC State Bar No. 8295
                            John F. Green, II
                            NC State Bar No. 24998
                            HALL & GREEN, LLP
                            718 Market Street
                            Wilmington, NC 28401
                            Phone: (910) 343-8433
                            atttyalexhall@gmail.com

                            *pro hac vice to be filed

                            Attorneys for Plaintiff




                              46
